ORDER REDUCING FEE OF ATTORNEY FOR THE BANKRUPT
THOMAS C. BRITTON, Bankruptcy Judge.
The bankrupt’s attorney charged and received $1,060 in payment for his services in this matter. The bankrupt had $228,000 debts as against nominal assets over and above the exemptions allowed by Florida *30law. He had $60 in cash at the time of bankruptcy, having paid, presumably, all the rest of his cash to his attorney.
It is this court’s duty to examine such fees if they appear excessive, because the bankrupt has little incentive to conserve his estate for the benefit of creditors. In re Wood & Henderson, 210 U.S. 246, 253, 28 S.Ct. 621, 52 L.Ed. 1046 (1908); Collier on Bankruptcy ¶ 62.30, 62.31. In accordance with the provisions of B.R. 220(a), notice was given for such an examination. (C.P. No. 5) A hearing was held on November 20, 1979.
Mr. Lesser is an experienced, capable attorney who has practiced for 20 years. He had not previously represented this individual. The individual bankrupt had been involved with several wholly owned corporations and his affairs, therefore, were somewhat more complex than those of a typical wage earner. Mr. Lesser’s time records reflect only nine hours spent in this matter but he estimates a total of between ten and twelve hours were spent by him through the first meeting of creditors. He is permitted to charge for services rendered only through that date. I find that a reasonable fee for the services actually rendered by him in this instance was $750 and the balance received by him of $310, shall be paid over forthwith to the trustee.
The fees typically charged in Palm Beach County and, indeed, in the entire District, for representation in an individual bankruptcy typically range from less than $200 to $500. The circumstances referred to above justify a slight increase in that charge but do not support the entire payment received in this instance.